Per Curiam :
In view of the happenings on the trial indicated at folios 93 to 99, 226 to 228, 256 to 258, 280 to 282 of the record, we think that the trial court should have granted the defendant’s motion to withdraw a juror when made after the happening shown at folios 420- to 422 of the record. In our opinion, a due respect for the orderly administration of justice in a court of law requires the reversal of the judgment and order in this ease and the granting of a new trial. The judgment and order should be reversed and a new trial granted, with costs to the appellant to abide the event. Jenks, P. J., Thomas, Carr, Rich and Putnam, JJ., concurred. Judgment and order reversed and new trial granted, with costs to the appellant to abide the event.